UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to COMMISSION FILE NUMBER:000-52445 Modern Renewable Technologies, INC. (Exact name of small business issuer as specified in its charter) Nevada 33-1133537 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 13520 Oriental St, Rockville, Md 20853 (Address of principal executive offices) 202-536-5191 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company; as defined within Rule 12b-2 of the Exchange Act. [] Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [X] No The number of shares outstanding of each of the issuer's classes of common equity as ofJanuary 19, 2011: 9,215 shares of the issuers $.001 par value common stock issued and outstanding. MODERN RENEWABLE TECHNOLOGIES, INC. (ADEVELOPMENT STAGE C OMPANY ) Contents Page Number PART I FINANCIAL INFORMATION Item 1 Financial Statements - November 30, 2010 3 Balance Sheets(unaudited) 3 Statement of Expenses(unaudited) 4 Statement of Cash Flows(unaudited) 5 Notes to the Interim (unaudited) Financial Statements 6 Item2 Management's Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3 Quantitative and Qualitative Disclosures About Market Risk 10 Item 4T Controls and Procedures 10 Part II OTHER INFORMATION Item 1 Legal Proceedings 11 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3 Defaults Upon Senior Securities 11 Item 4 Submission of Matters to a Vote of Security Holders 11 Item 5 Other Information 11 Item 6 Exhibits 11 SIGNATURES 12 2 PART I.FINANCIAL INFORMATION Item 1. Financial Statements MODERN RENEWABLE TECHNOLOGIES, INC. (A development Stage Company) BALANCE SHEETS (unaudited) November 30, August ASSETS Current Assets Prepaid expenses $ $ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Due to shareholders Other loans TOTAL LIABILITIES Stockholders’ Deficit Preferred Stock, $0.001 par value, 100,000,000 shares authorized None issued - - Common Stock, 750,000,000 common shares authorized with a par value of $0.001, 9,215common shares issued and outstanding 9 9 Additional paid-in capital Deficit accumulated during the developmentstage ) ) Total Stockholders’ Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying summary ofnotes to the unaudited financial statements 3 MODERN RENEWABLE TECHNOLOGIES, INC. (A Development Stage Company) STATEMENTS OF EXPENSES (unaudited) For the Three Months ended For the Three Months ended April 5, 2002 (Inception) through November30, November30, November 30 Expenses: General and administrative $ $ $ Loss from operations ) ) ) Interest ) ) ) Debt forgiveness income - - NET LOSS $ ) $ ) $ ) Net loss per share-basic and diluted $ ) $ ) N/A Weighted average shares outstanding-basic and diluted N/A See accompanying summary ofnotes to the unaudited financial statements 4 MODERN RENEWABLE TECHNOLOGIES, INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS (unaudited) FOR THE THREE MONTHS ENDED April 5, 2002 (Inception) through November 30, November 30, November 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities Debt forgiveness income - - ) Stock issued for services - Note payable for services rendered - Change in: Prepaid expenses ) ) Accounts payable and accrued liabilities NET CASH USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Shareholder loans, net Finance contracts, net - - Related party loans, net - Other loans, net - - Share subscription collected - - NET CASH PROVIDED BY FINANCING ACTIVITIES NET CHANGE IN CASH - - - CASH AT BEGINNING OF PERIOD - - - CASH AT END OF PERIOD $
